PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/540,468
Filing Date: 14 Aug 2019
Appellant(s): COHEN, Fredric, Jay



__________________
Lauren L. Stevens
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 13, 2020, and appealing from the Office Action mailed on July 27, 2020.

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 27, 2020  from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

A. Claim Rejections - 35 USC § 112 (Indefinite).
Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 23 and 24 recite “wherein the subject experiences no increase in exposure of either the dichlorphenamide or the MATE2-K substrate”.  
First, what kind of exposure is Appellant referring to? The specification offers no definition.  In general the “exposure” of a drug refers to the amount of drug in a certain organ or blood after administration under certain conditions (amount, concentration, formulation, frequency, length of administration, mode of administration, etc.).  So, which organ is Appellant referring to when talking about “exposure”?  For the purpose of examination it is going to be assumed that the “exposure” Appellant is referring to is in the blood.
no increase in exposure for dichlorphenamide or metformin, Appellant is basically saying that the exposure (in blood, see above) of dichlorphenamide or metformin is the same when compared to something else.  So, what is Appellant comparing to? To the administration of dichlorphenamide and metformin separately?  If so, under which conditions (amount, formulation, frequency, length of administration, mode of administration, etc.)?  
Above all, how can Applicant claim that there is no increase in exposure when there are no amounts of metformin being claimed?
The metes and bounds of the instant claims are not clearly defined.


B. Claim Rejections - 35 USC § 112 (Written Description).

Claims 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

Claims 23-24 recite: “wherein the subject experiences no increase in exposure of either the dichlorphenamide or the MATE2-K substrate as a result of the co-administration of the MATE2-K substrate (metformin) and dichlorphenamide, or a pharmaceutically acceptable salt thereof”.
M.P.E.P. #2163 states: “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention….one must define a compound by ‘whatever characteristics sufficiently distinguish it’.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process”.
Claims 23-24 are drawn to methods of treating hyperkalemic periodic paralysis and either type 2 diabetes or polycystic ovary syndrome comprising the co-administration of dichlorphenamide and metformin, further limited by the amount of exposure of each drug (i.e. such that the subject experiences no increase in exposure of either the dichlorphenamide or the MATE2-K substrate (metformin) as a result of the co-administration of the MATE2-K substrate and dichlorphenamide, or a pharmaceutically acceptable salt thereof).  Therefore, the claims encompass a genus of methods of treatment further defined by the amount of drug exposure, which is simply a wish to know the identity of such methods that will satisfy the above requirement.  
Accordingly, there is insufficient written description encompassing: methods of treating hyperkalemic periodic paralysis and type 2 diabetes or polycystic ovary syndrome comprising the co-administration of dichlorphenamide and metformin wherein: the subject experiences no increase in exposure of either the dichlorphenamide or the MATE2-K substrate as a result of the co-administration of the MATE2-K substrate and dichlorphenamide, or a pharmaceutically acceptable salt thereof, because the relevant identifying characteristics of the above method such as: specific formulations of dichlorphenamide and metformin, amount of metformin administered, mode of administration, frequency and length of administration, etc., all of which will determine the degree of drug exposure, are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences.  The Court further elaborated that generic statements are not adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.
Per the Enzo court’s example, (Enzo Biochem., Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, methods of treating hyperkalemic periodic paralysis and type 2 diabetes or polycystic ovary syndrome comprising the co-administration of dichlorphenamide and metformin wherein: the subject experiences no increase in exposure of either the dichlorphenamide or the MATE2-K substrate (metformin) as a result of the co-administration of the MATE2-K substrate and dichlorphenamide, or a pharmaceutically acceptable salt thereof, does not distinguish any particular method from other methods having the same activity or function (i.e. treating hyperkalemic periodic paralysis type 2 diabetes or polycystic ovary syndrome) and as such does not satisfy the written-description requirement. 
 Applicant has not disclosed enough relevant, identifying characteristics, such as formulations, mode of administration, amount of each compound, ratio of compounds being administered and other characteristics, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
M.P.E.P. 2163 II-A-3-a ii) states: “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i) (C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.)”.
In the instant case, Applicant does not disclose any method of treating hyperkalemic periodic paralysis and type 2 diabetes or polycystic ovary syndrome comprising the co-administration of dichlorphenamide and metformin.  Further, the prior art also does not disclose any method of treating hyperkalemic periodic paralysis and type 2 diabetes or polycystic ovary syndrome comprising the co-administration of dichlorphenamide and metformin.  As such, neither Applicant nor the prior art offer examples of methods of treating hyperkalemic periodic paralysis and type 2 diabetes or polycystic ovary syndrome comprising the co-administration of dichlorphenamide and metformin, as such there is no way to correlate under which conditions (i.e. specific formulations of dichlorphenamide and metformin, amount of metformin administered, mode of administration, frequency and length of administration, etc.) the subject will experience no increase in exposure of either the dichlorphenamide or the MATE2-K substrate (metformin) as a result of the co-administration of the MATE2-K substrate and dichlorphenamide, or a pharmaceutically acceptable salt thereof.
Given the broad scope of the claimed subject matter (the large genus of conditions that might satisfy that: the subject experiences no increase in exposure of either the dichlorphenamide or the MATE2-K substrate (metformin) as a result of the co-administration of the MATE2-K  substrate and dichlorphenamide, or a pharmaceutically acceptable salt thereof”, applicant has not provided sufficient written description that would allow the skilled artisan to recognize that applicant was in possession of the methods of treating hyperkalemic periodic paralysis and type 2 diabetes or polycystic ovary syndrome comprising the co-administration of dichlorphenamide and metformin wherein: the subject experiences no increase in exposure of either the dichlorphenamide or the MATE2-K substrate as a result of the co-administration of the MATE2-K substrate and dichlorphenamide, or a pharmaceutically acceptable salt thereof.
In the absence of structural characteristics (i.e. specific formulations of dichlorphenamide and metformin, amount of metformin administered, mode of administration, frequency and length of administration, etc.) that are shared by the methods of treating hyperkalemic periodic paralysis and type 2 diabetes or polycystic ovary syndrome comprising the co-administration of dichlorphenamide and metformin wherein: the subject experiences no increase in exposure of either the dichlorphenamide or the MATE2-K substrate (metformin) as a result of the co-administration of the MATE2-K  substrate and dichlorphenamide, or a pharmaceutically acceptable salt thereof, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of examples to describe the method.  Thus, Applicant was not in possession of the claimed genus.  See University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).
In other words, the skilled in the art will not know, based on the limited information provided by Applicant and the prior art, which ones of the innumerable number of possible dosage regimens: specific formulations of dichlorphenamide and metformin, amount of metformin administered, mode of administration, frequency and length of administration, etc., will achieve the functional limitation (i.e. the subject experiences no increase in exposure of either the dichlorphenamide or the MATE2-K substrate as a result of the co-administration of the MATE2-K substrate and dichlorphenamide, or a pharmaceutically acceptable salt thereof) of claims 23-24.
In other words, Applicant is trying to describe a method by what it does instead of by what it is.


C. Claim Rejections - 35 USC § 103.
Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEYEVIS™ Prescribing Information (August 2015) and GLUCOPHAGE ® Prescribing Information (May 2018)).

CLAIM INTERPRETATION: it is being assumed that during the only active step of the instant claims (“administering to the subject dichlorphenamide, or a pharmaceutically acceptable salt thereof, at an initial dose of 50 mg once or twice daily”) that metformin (which was administered to the subject before the active step) is still being administered.

For claim 23,  the KEYEVIS™ prescribing information teaches a method of treating primary hyperkalemic periodic  paralysis comprising the administration of a therapeutically effective amount of dichlorphenamide to subjects in need thereof (see indications and Usage).
The KEYEVIS™ prescribing information does not teach that the subjects are being or are going to be administered the MATE2-K substrate metformin for the treatment of type 2 diabetes.  However, the GLUCOPHAGE ® Prescribing Information teaches a method of treating type 2 diabetes comprising the administration of a composition comprising a therapeutically effective amount of metformin (see entire document, in particular under Indications and usage and dosage and administration on page 1.).
Regarding the dichlorphenamide dosage, the KEYEVIS™ prescribing information teaches an initial dose of 50 mg twice daily (see Dosage and Administration).

Before the effective filing date, it would have been prima facie obvious for the skilled in the art to administer to a subject suffering from both: primary hyperkalemic periodic paralysis and diabetes, a composition comprising a therapeutically effective amount of dichlorphenamide (for the treatment of primary hyperkalemic periodic paralysis) and a therapeutically effective amount of metformin (for the treatment of diabetes).

The statement: “wherein the subject experiences no increase in exposure of either dichlorphenamide or the MATE2-K substrate (metformin) as a result of the co-administration of the MATE2-K substrate and dichlorphenamide”, does not require additional steps to be performed and simply expresses the intended result of carrying the process made obvious by the prior art :a method of treating primary hyperkalemic periodic paralysis and diabetes comprising the administration of a composition comprising therapeutically effective amounts of dichlorphenamide and metformin.
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “wherein the subject experiences no increase in exposure of either dichlorphenamide or the MATE2-K substrate (metformin) as a result of the co-administration of the MATE-2 K  substrate and dichlorphenamide” appears to be the result of the process made obvious by the prior art: “a method of treating primary hyperkalemic periodic paralysis and diabetes comprising the administration of a composition comprising therapeutically effective amounts of dichlorphenamide and metformin", e. g. the intended result of a process step positively recited. 
Further, the exposure of a drug will depend of several factors, like the presence of other drugs, the amount of each drug administered, the formulations of each drug, the mode of administration, the frequency and duration of administration, etc., all of which are seem to be made obvious by the prior art mentioned above (co-administration of 50 mg of dichlorphenamide once or twice daily and metformin to patients suffering from primary hyperkalemic periodic paralysis and diabetes).
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the method made obvious by the prior art does not possess the same material, structural and functional characteristics of the method claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed method is different from the method made obvious by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
 
All this will result in the practice of claim 23 with a reasonable expectation of success.

Claim 24 is identical to claim 23, except for the amount of dichlorphenamide administered: 200 mg daily instead of 50 mg once or twice daily.
For claim 24, the KEYEVIS™ prescribing information teaches that dichlorphenamide can be administered up to 200 mg daily (see Dosage and Administration), thus resulting in the practice of claim 24 with a reasonable expectation of success.  

































(2) Response to Arguments.

A. Arguments regarding 35 USC § 112 (Indefinite) rejection.

First, Appellant argues:
The Office has rejected claims 23-24 as allegedly being indefinite. The Office questions the meaning of the phrase “wherein subject experiences no increase in exposure of either the dichlorphenamide or the MATE-2K substrate.” The Office asks “what does ‘increase in exposure mean’?”   According to the Office, “The ‘exposure’ of a drug can be interpreted as the amount of drug in the blood after administration under certain conditions (amount, concentration, formulation, frequency, length of administration, mode of administration, etc.).  The Office cites no support for that definition and instead concludes that the metes and bounds of the claims are not clearly defined.
The Examiner disagrees:
First, the interpretation of drug exposure as “the amount of drug in the blood after administration under certain conditions” is universally accepted.  In fact, Appellant states on the paragraph that bridges pages 9-10 of this Appeal Brief: “The phrase clearly states that if the subject is taking both a MATE2-K inhibitor (metformin) and dichlorphenamide, that there is no increase in exposure, i.e. the level of drug achieved in the body as measured by Cmax or AUC, for either drug as a result of the co-administration”.  Cmax and AUC are normally measured in blood, as such, it seems like Appellant agrees with the Examiner’s definition that ‘exposure” in this case it refers to “exposure in blood”.  The reason that there is some ambiguity about the word “exposure” is because it could relate to the amount of drug in some organs like the brain (i.e. brain exposure) or the lungs (lung exposure) etc., as opposed to blood exposure.
Second, the phrase “wherein subject experiences no increase in exposure of either the dichlorphenamide or the MATE2-K substrate” is considered indefinite mainly because it is not known what is being compared with, as it will be discussed below.

Second, Appellant argues:
The standard for indefiniteness is set forth in Ex parte McAward where the Board held that § 112 requires “that claims be written in clear and unambiguous terms,” which “necessarily invokes some standard of reasonable precision in the use of language in the context of the circumstances.”  “The examiner’s focus during examination of claims for compliance with the requirement for definiteness of 35 U.S.C. 112(b) ... is whether the claim meets the threshold requirements of clarity and precision set forth in the statute, not whether more suitable language or modes of expression are available.
The Examiner disagrees:
The Examiner is not requiring “a more suitable language mode of expression”, but instead the Examiner is requiring to know what kind of exposure is Appellant referring to (brain exposure, lung exposure, blood exposure, etc.) and what is the “exposure” of dichlorphenamide and glyburide in the instant claims being compared to (see below).

Third, Appellant argues:
Claim 23 is drawn to a method for treating primary hyperkalemic periodic paralysis, primary hypokalemic periodic paralysis, or related variants in a subject in need thereof by administering a therapeutically effective amount of dichlorphenamide, or a pharmaceutically acceptable salt thereof, to the subject. The subject is also being administered a therapeutically effective amount of the MATE2-K substrate metformin. As discussed below, the inventor has discovered that dichlorphenamide is not a MATE2-K inhibitor and as such, the dosages of the co-administered drugs, i.e., dichlorphenamide and metformin, do not need to be adjusted because the co-administration does not change the exposure level of either drug. There is no increase in exposure and thus, no need for dose adjustment. Claim 24 is drawn to a similar method.
The Examiner disagrees:
Whatever Applicant discovered does not appear to be irrelevant for the purpose of discussing the indefiniteness of the phrase: “wherein the subject experiences no increase in exposure of either the dichlorphenamide or the MATE-2K substrate”. 

Fourth, Appellant argues:
Appellant fails to understand why the Office believes that the phrase “increase in exposure” is indefinite. The phrase clearly states that if a subject is taking (or is contemplating taking) both a MATE2-K inhibitor and dichlorphenamide, that there is no increase in exposure, i.e., the level of drug achieved in the body as measured by Cmax or AUC, for either drug as a result of the coadministration.
Exposure information for each of metformin and dichlorphenamide was well known in the art. For example, the GLUCOPHAGE Prescribing Information includes extensive information on its exposure.  Likewise, Cohen describes the exposure of single and multiple dose administration of dichlorphenamide.  Appellant submits that one of skill in the art would have readily appreciated the meaning of the “exposure” in the context of administration of metformin and dichlorphenamide. Thus, the claims inform, with reasonable certainty, those skilled in the art about the scope of the invention.
The Examiner disagrees:
When one compares the exposure of a drug or combination of drugs, it has to disclose the experimental parameters under which the comparison was made.  Appellant is saying that the GLUCOPHAGE Prescribing Information includes extensive information on metformin exposure and that COHEN describes the exposure of single and multiple dose administration of dichlorphenamide. The GLUCOPHAGE Prescribing Information states: “At steady state, AUC and Cmax are less than dose proportional for GLUCOPHAGE XR within the range of 500 mg to 2000 mg administered once daily.  Peak plasma levels are approximately 0.6, 1.1, 1.4 and 1.8 mcg/mL for 500, 1000, 1500 and 2000 mg once daily doses, respectively” (see section 12.3 Pharmacokinetics Absorption on pages 14-15), which clearly indicates that the amount of metformin in blood (plasma) (i.e. blood exposure of metformin) depends on the amount of metformin administered, and the instant claims do not recite any amount of metformin being administered.  The COHEN reference (Clinical Pharmacology in Drug Development 2019, 8:87-94), on the other hand, offers experimental conditions for the administration of dichlorphenamide (see pages 88-89 under Methods: Study Design, Study Subjects) to healthy volunteers (as opposed to patients suffering from hyperkalemic periodic paralysis in the instant claims).  In other words, the formulation of dichlorphenamide (tablets), the dosage regimen (see Table I on page 88) and the subjects that are being administered dichlorphenamide are well defined by COHEN.  However, the instant claims only disclose that dichlorphenamide is being administered 50 mg once or twice daily to patients suffering from hyperkalemic periodic paralysis, there is no mention of the type of formulation, mode of administration (oral, injection, etc.), etc.  
So, is Applicant comparing the “exposure” of dichlorphenamide that is administered to patients suffering from hyperkalemic periodic paralysis at 50 mg once or twice daily (instant claims) to the “exposure” of dichlorphenamide when it is administered in tablets orally to healthy volunteers at 25 mg, 50 mg, 100 mg, 200 mg or 400 mg single dose (COHEN reference)?   And what about metformin for which there is no even an amount disclosed in the instant claims?   Based on Appellant statements that “--- if a subject is taking (or is contemplating taking) both a MATE2-K inhibitor and dichlorphenamide ---”, it appears that “co-administration of MATE2-K inhibitor and dichlorphenamide” is not required for the claimed methods as long as a subject is contemplating (a mental step). In this regard, it is worth noting that the only active step recited in claims 23 and 24 is directed to administering dichlorphenamide.
Regardless, it is not clear what is being compared to in terms of “no increase in exposure of either dichlorphenamide or MATE2-K inhibitor”.


B. Arguments regarding 35 USC § 112 (Written Description) rejection.

First, Appellant argues:
As discussed above, the claims are drawn to a method for treating primary hyperkalemic periodic paralysis, primary hypokalemic periodic paralysis, or related variants in a subject in need thereof by administering a therapeutically effective amount of dichlorphenamide, or a pharmaceutically acceptable salt thereof, to the subject. The subject is also being administered a therapeutically effective amount of the MATE2-K substrate metformin. As discussed below, the inventor has discovered that dichlorphenamide is not a MATE2-K inhibitor and as such, the dosage of the metformin does not need to be adjusted because of the co-administration. Thus, the claims are specific as to:
• The subject being treated, i.e., a person who is being treated with metformin for type 2 diabetes or polycystic ovary syndrome and also requires treatment with dichlorphenamide for the treatment of primary hyperkalemic periodic paralysis, primary hypokalemic periodic paralysis, and related variants;
•    The method of treatment, i.e., the drugs are co-administered without dose adjustment; and
•    The amount of drug being administered, i.e., dichlorphenamide at an initial dosage of 50 mg once or twice daily or up to 200 mg daily and metformin at the amount that has been approved for its usage.
The Examiner disagrees:
First, it is true that Applicant discovered that dichlorphenamide is not a MATE2-K inhibitor, however, how does this discovery relate to adjusting,or not adjusting, the dosage of metformin?  The fact that dichlorphenamide is not a MATE2-K inhibitor and metformin is a MATE2-K substrate, does not mean that these two drugs can’t interact trough other receptors or transporters and as a consequence there might be a need for adjusting the dose of metformin under certain circumstances (i.e. amount administered, mode of administration, specific formulation, dose regimen, etc.).  But most important, there is nothing in the claims that requires or suggests that the dosage of metformin needs not to be adjusted.  The claims require that the subject experiences no increase in exposure.   The amount of metformin might need to be adjusted whether there is or not increased exposure of metformin simply because the physician might decide that a different dose (higher or lower) might be more beneficial for a particular patient.
Second, contrary to Appellant’s arguments, the claims are not specific at all:
•    The method of treatment: 
First, the only active step of claims 23 and 24 require the administration of dichlorphenamide but DO NOT require the co-administration of metformin.  Strictly speaking, nowhere in the claim there is a requirement of co-administration of metformin and dichlorphenamide.  Before the only active step (“administering to the subject dichlorphenamide, or a pharmaceutically acceptable salt thereof”), the subject is required to be administered metformin, and during the only active step (“administering to the subject dichlorphenamide, or a pharmaceutically acceptable salt thereof”) the subject is required to be administered dichlorphenamide.  Even though there is nothing in the claims that requires the administration of metformin to be discontinued before the active step of administering dichlorphenamide, the fact is that due to the use of the word comprising, such step (discontinuing the administration of metformin) is not excluded from the present claims.  Further, although dose adjustment is not required, there is nothing in the claims that prevents dose adjustment.  In fact, and contrary to Appellants’ assertion, there is nothing in the claims that prevents the dose of metformin or dichlorphenamide from being adjusted. 
Second, which method of treatment is Appellant referring to?  The method before the “Initial administration of an initial dosage of 50 mg of dichlorphenamide” or the method “during and after the administration of the initial dosage of 50 mg of dichlorphenamide”? 
Third, as stated in the written description rejection above, there is no dose regimen, no mode of administration, no specific formulations for either dichlorphenamide or metformin, etc.
In summary, the skilled in the art will not know under which conditions (i.e., mode of administration, formulation and amount of metformin administered, dichlorphenamide formulation, mode of administration, length of administration of dichlorphenamide, etc.) the subject “experiences no increase in exposure of either dichlorphenamide or metformin as a result of the co-administration of these two drugs”.
•    The amount of drug being administered: 
Applicant states: “and metformin at the amount that has been approved for its usage”.  There is no mention in the claims or the specification of any amount of metformin administered. Again, relevant to the amount of metformin, based on Appellant statements “--- if a subject is taking (or is contemplating taking) both a MATE2-K inhibitor and dichlorphenamide ---”, it appears that “co-administration of MATE2-K inhibitor and dichlorphenamide” is not required for the claimed methods as long as a subject is contemplating (a mental step) taking MATE2-K inhibitor (metformin).


C. Arguments regarding 35 USC § 103 rejection.

First, Appellant argues:
First, the only motivation to have combined the KEVEYIS Prescribing information and the GLUCOPHAGE Prescribing Information is the Office’s assumption that the subjects being administered the MATE-2K substrate metformin are also subjects suffering from type 2 diabetes or polycystic ovary syndrome. Appellant reminds the Office that “even when the level of skill in the art is high, the [Office] must identify specifically the principle, known to one of ordinary skill that suggests the claimed combination. In other words, the Office must explain the reasons why one of ordinary skill in the art would have been motivated to select the references and to combine them to render the claimed invention obvious (In re Rouffet).  “This factual question of motivation is material to patentability, and [can] not be resolved on subjective belief and unknown authority” (In re Lee and In re Nuvasive). The examiner can satisfy the burden of showing obviousness of the combination "only by showing some objective teaching in the prior art or that knowledge generally available to one of ordinary skill in the art would have lead that individual to combine the relevant teachings of the references" (In re Fritch).  . Here, the Office has not cited to any objective evidence that suggests the claimed combination.
The Examiner disagrees:
First, the above 103 rejection clearly provided a reason for combining the two references: it is well known that most individuals can suffer from two or more diseases at the same time.  Since primary hyperkalemic periodic paralysis and type 2 diabetes are well known diseases, before the effective filing date, it was expected that some individuals will suffer from either one or both diseases, as such, it will be obvious to treat both diseases comprising the administration of compositions known to be effective to treat each disease individually (dichlorphenamide for the treatment of primary hyperkalemic paralysis and metformin for the treatment of type 2 diabetes).  This rejection was based on prior art references, not on assumptions. 
Second, Appellant is referring to very old cases (In re Rouffet (1998), In re Lee (2002) and In re Fritch (1992)) all of which were superseded by the decision of the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Specifically, regarding In re Nuvasive and In re Lee:
In re Nuvasive states:
“The relevant principles apply with equal force to the PTAB's motivation to combine analysis. Our precedent dictates that the PTAB must make a finding of a motivation to combine when it is disputed. See, e.g., Lee, 277 F.3d at 1343-45; see also KSR, 550 U.S. at 418 (stating that the PTAB's motivation to combine "analysis should be made explicit" (citation omitted)). Although identifying a motivation to combine "need not become [a] rigid and mandatory formula," KSR, 550 U.S. at 419, the PTAB must articulate a reason why a PHOSITA would combine the prior art references”.
According to MPEP 2141 (see below) the Supreme Court overruled cases such as In re Lee, 277 F.3d 1338, 61 USPQ2d 1430 (Fed. Cir. 2002) cited by Applicant above.
MPEP 2141 states:
“These guidelines are intended to assist Office personnel to make a proper determination of obviousness under 35 U.S.C. 103, and to provide an appropriate supporting rationale in view of the decision by the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The guidelines are based on the Office’s current understanding of the law, and are believed to be fully consistent with the binding precedent of the Supreme Court. The KSR decision reinforced earlier decisions that validated a more flexible approach to providing reasons for obviousness. However, the Supreme Court’s pronouncement in KSR  superseced cases such as In re Lee, 277 F.3d 1338, 61 USPQ2d 1430 (Fed. Cir. 2002), insofar as those cases require record evidence of an express reason to modify the prior art. As the Federal Circuit has explained: at the time [of the decision in In re Lee], we required the PTO to identify record evidence of a teaching, suggestion, or motivation to combine references because "[o]mission of a relevant factor required by precedent is both legal error and arbitrary agency action." However, this did not preclude examiners from employing common sense. More recently [in DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356, 1366 (Fed. Cir. 2006)], we explained that use of common sense does not require a "specific hint or suggestion in a particular reference," only a reasoned explanation that avoids conclusory generalizations. Perfect Web Technologies, Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1329, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009) (citations omitted).
In another case, the Federal Circuit also stated that:
"... we conclude that while ‘common sense’ can be invoked, even potentially to supply a limitation missing from the prior art, it must still be supported by evidence and a reasoned explanation.  This is particularly true where the missing limitation goes to the heart of an invention." Arendi v. Apple, 832 F.3d 1355, 1363, 119 USPQ2d 1822, 1827 (Fed. Cir. 2016).
These guidelines do not constitute substantive rule making and hence do not have the force and effect of law. They have been developed as a matter of internal Office management and are not intended to create any right or benefit, substantive or procedural, enforceable by any party against the Office. Rejections will continue to be based upon the substantive law, and it is these rejections that are appealable. Consequently, any failure by Office personnel to follow the guidelines is neither appealable nor petitionable.”

Second, Appellant argues:
Furthermore, Appellant maintains that, while the pending claims recite that the subject experiences no increase in exposure of either the dichlorphenamide or the MATE-2K substrate metformin as a result of the co-administration of the MATE-2K substrate and dichlorphenamide, or a pharmaceutically acceptable salt thereof, the prior art taught the opposite. Specifically, the GLUCOPHAGE Prescribing Information highlights the clinically significant drug interaction between metformin and dichlorphenamide, which is a carbonic anhydrase inhibitor. The label states: “Carbonic anhydrase inhibitors frequently cause a decrease in serum bicarbonate and induce non-anion gap, hyperchloremic metabolic acidosis. Concomitant use of these drugs with GLUCOPHAGE/GLUCOPHAGE XR may increase the risk for lactic acidosis.” The label continues by indicating that more frequent monitoring of patients being co-administered metformin and a carbonic anhydrase inhibitor, such as dichlorphenamide, is required. The prior art thus would have taught away from the claimed invention. 
The Examiner disagrees:
The statement Appellant is referring to (see the GLUCOPHAGE Prescribing Information, page 10, section 7, Table 3 under Carbonic Anhydrase Inhibitors) does not teach the opposite nor teaches away from the claimed invention.
Dichlorphenamide is a known carbonic anhydrase inhibitor, as such, based on the GLUCOPHAGE Prescribing Information, in the event that metformin has to be co-administered with the carbonic anhydrase inhibitor dichlorphenamide,  the GLUCOPHAGE Prescribing Information recommends more frequent monitoring of these patients. At no point the GLUCOPHAGE Prescribing Information teaches or even suggests NOT to co-administer dichlorphenamide and metformin, but instead teaches to monitor the patients for side effects.  Even further, the GLUCOPHAGE Prescribing Information is completely silent regarding whether there is an increase in exposure or not of any of the co-administered drugs.
So, contrary to Appellants unexplained conclusory statements, the GLUCOPHAGE Prescribing Information does not teach away from the claimed invention.
If Appellant’s intention is to demonstrate that the GLUCOPHAGE prescribing Information teaches that the co-administration of dichlorphenamide and metformin will cause an increase metformin exposure, even if it were true, Applicant is reminded that the “wherein” clause, due to the use of the “either or” construction (“wherein the subject experiences no increase in exposure of either the dichlorphenamide or the MATE2-K substrate (metformin) as a result of the co-administration of the MATE2-K substrate and dichlorphenamide”) contemplates the possibility that patient experiences an increase in metformin exposure (provided there is no increase in dichlorphenamide exposure).

Third, Appellant argues:
Appellant respectfully maintains that the Office’s attack on the non-obviousness of the pending claims seems to be based on the Office’s assumption that a “clinical interaction” must be found rather than relying on in vitro results. The Office relies upon Markakis et al., Boca Raton Regional Hospital, August 22, 2016 lecture and a Wikipedia web page in support of its position that drug-drug interactions are complicated and as such, “experimental data (i.e. actual administration of the drugs) will be required in order to determine under which conditions, if any, there are or there are no drug interactions that cause increase or decrease in exposure.”
Appellant agrees that drug interactions are complicated and indeed, unpredictable. However, the FDA, in developing its policies regarding interaction potential between investigational drugs and transporters, such as MATE-2K, concluded that in vitro studies were sufficient. Their guidance, which is used for approval of non-biologic drugs in the US, states:
•    Sponsors should evaluate most investigational drugs in vitro to determine whether they are substrates of [MATE2-K].
•    If in vitro studies indicate that a drug is a [MATE-2K] substrate, the sponsor should consider whether to conduct an in vivo study based on the drug’s safety margin, therapeutic index, and likely concomitant medications that are known [MATE-2K] inhibitors in the indicated patient population.
In other words, in vivo studies are optional. And indeed, the FDA did not require any in vivo drug transporter studies when approving KEVEYIS. The FDA concluded that the in vitro studies done in accordance with its guidelines were sufficient to establish whether there was, or was not, a drug-drug interaction requiring dose adjustment of one or both of the co-administered drugs.
The Examiner disagrees:
First, apparently, Appellant is responding to the comments made by this Examiner in the FINAL office action dated 07/27/2020 (pages 16-18).
That was the Examiner’s response to Applicant’s arguments presented on page 16 of the same FINAL office action, which are the same as the arguments presented above (see Second, Appellant argues) and were appropriately responded above.
Second, the non-obviousness rejection is based on KEYEVIS TM Prescribing Information and the GLUCOPHAGE Prescribing Information (see above 103 rejection), not on Markakis et al., Boca Raton Regional Hospital, August 22, 2016 lecture and a Wikipedia web page.
At no point the Examiner required “experimental data” as Appellant suggests.  The Examiner position was that Appellant’s only experiment is that it was able to demonstrate that dichlorphenamide does not inhibit the MATE2-K transporter.  Based on that, Applicant made a series of conclusory statements that do not have any scientific rationale.  In all honesty, this discussion has absolutely no impact on the decision on whether this claims are allowable or not, it was simply an “extra” attempt by the Examiner to demonstrate the weakness in scientific reasoning of Applicant’s conclusions based on a simple evidence (dichlorphenamide does not inhibit the MATE-2K transporter in vitro).
Finally, Appellant concludes: “in vivo studies are optional. And indeed, the FDA did not require any in vivo drug transporter studies when approving KEVEYIS. The FDA concluded that the in vitro studies done in accordance with its guidelines were sufficient to establish whether there was, or was not, a drug-drug interaction requiring dose adjustment of one or both of the co-administered drugs”.   This statement is completely irrelevant, since the claims at no point require “dose adjustment” of any drug.

Fourth, Appellant argues:
Finally, the Office looks to MPEP 2114.04 for support that it may ignore the claim language “wherein the subject experiences no increase in exposure of either dichlorphenamide or the MATE-2K substrate as a result of the co-administration of the MATE-2K substrate and dichlorphenamide" as, according to the Office, the language does not require additional steps to be performed and simply expresses the intended result of carrying out the process made obvious by the prior art.”
Appellant respectfully maintains that the Office is mistaken. The law is clear. The PTAB has held, and the Federal Circuit has agreed, that when a “wherein clause” gives “meaning and purpose” to the claims, the clause “meaningfully limit[s] the claims, and [is] entitled to patentable weight.” (Mayne Pharm. Int’l Pty. Ltd. V. Merck Sharp and Dome Co. 927 F.3d 1232 (Fed. Cir.2019). Here, Appellant has relied on the wherein clause’s recitation regarding exposure and dose adjustment to distinguish the claimed invention from the prior art. Specifically, during prosecution, Appellant argued that:
As acknowledged by the Office, the KEVEYIS Prescribing Information does not teach or suggest that the subjects are being or are going to be administered a MATE2-K substrate. However, the GLUCOPHAGE Prescribing Information highlights the clinically significant drug interaction between metformin and dichlorphenamide. Specifically, the label states: “Carbonic anhydrase inhibitors frequently cause a decrease in serum bicarbonate and induce non-anion gap, hyperchloremic metabolic acidosis. Concomitant use of these drugs with GLUCOPHAGE/GLUCOPHAGE XR may increase the risk for lactic acidosis.” The label continues by indicating that more frequent monitoring of patients being co-administered metformin and dichlorphenamide is required.
The Examiner disagrees:
First, the “wherein” clause was not ignored but instead it was considered that it was not a structural limitation but instead: “an intended result of carrying the process made obvious by the prior art”. 
Second, the case presented by Applicant (Mayne Pharm. Int’l Pty. Ltd. V. Merck Sharp and Dome Co. 927 F.3d 1232 (Fed. Cir.2019) refers to US 6,881,745 owned by Mayne.  Merck challenged the patentability of 6,881,745 to the PTAB which concluded in favor of Merck that the claims are unpatentable as anticipated or obvious based on prior art.
One representative of US 6,881,745 claim is claim 9 that recites:
CLAIM 9: A pharmaceutical composition, consisting essentially of: about 100 mg of an azole antifungal drug; and one or more polymer[s] having acidic functional groups; and optionally one or more additional ingredients selected from the group consisting of a disintegrant, a diluent, a filler, an inert solid carrier, an inert solid matrix, a lubricant, a glidant, a colouring agent, a pigment, a flavour, water, ammonia, an alkaline agent, and methylene chloride, wherein in vivo the composition provides a mean CMAX of at least 100 ng/ml, after administration in the fasted state.
Both, the Federal Court and the Board found that the Kai reference anticipated the structural limitations of the claims as well as the “wherein” clause as follows:
 “:As for the "wherein" clauses, the Board found the claims encompassed compositions meeting the claimed parameters in both humans and animals. Each wherein clause recites that the parameters are achieved "in vivo." For the definition of "in vivo," the Board turned to the specification, which states that "[t]he term 'in vivo' in general means in the living body of a plant or animal . . . ." J.A. 92 (quoting '745 patent col. 3 ll. 37-39). The Board was persuaded that this definition in the specification was "consistent with the plain meaning of the term 'in vivo' as it would have been understood one of ordinary skill in the art at the time of the invention . . . ." Id. Although the specification disclosed results of a specific clinical trial involving administration of a particular azole, itraconazole, to a particular animal, humans, the Board declined to import limitations from the specification into the claim language.
Following these constructions, the Board considered whether Kai anticipated the claims. Kai discloses a solid dispersion technique for improving the bioavailability of a triazole antifungal agent, MFB-1041.5 First, MFB-1041 is dissolved in a mixed solvent of dichloromethane and ethanol. A polymer is then added to the solution at a drug-to-polymer ratio of from 1:1 to 1:5. Several polymers are disclosed, including hydroxypropylmethylcellulose phthalate (HP-55), the preferred polymer of the '745 patent. The solution is spray-dried, yielding a powder that was administered to beagle dogs under fasted conditions. Table 1, reproduced below, discloses the pharmacokinetic profile of MFB-1041 upon administration:

    PNG
    media_image2.png
    278
    555
    media_image2.png
    Greyscale

Based on the above data, the Board [*1237] found that Kai discloses a composition consisting essentially of 100 mg of an azole and a polymer with acidic functional groups, which provides a mean C MAX of at least 100 ng/ml and a mean AUC of at least 100 ng.h/ml in vivo after administration in the fasted state. Over Mayne's objection, the Board also found MFB-1041 to be a drug, and a composition containing the MFB-1041 to be a pharmaceutical composition. Accordingly, the Board found that all of the limitations of claims 2, 6, 9, 11, 12, and 14 were met and hence they are anticipated by Kai.”

So, unlike in the above case, where the Board found the claims encompassed compositions meeting the claimed parameters (of the wherein clause) because the specification provided enough examples to prove that association, in the instant case, neither the specification nor the prior art provided any example of the co-administration of dichlorphenamide and metformin to patients suffering from hyperkalemic periodic paralysis and diabetes.  So in the instant case, there is no known correlation (as discussed in the written description above) between the structural limitations (amounts administered, formulations, dosage regime, mode of administration, etc.) required for a subject to experience no increase in exposure of either dichlorphenamide or metformin as a result of the co-administration of metformin and dichlorphenamide.  So, unless Applicant can demonstrate otherwise, no increase in exposure seems to be a consequence of co-administering both drugs to individuals suffering from primary hyperkalemic periodic paralysis and diabetes under the structural limitations of claims 23 and 24 and does not further limit the claims. 
Third, the statement Appellant is referring to in the above final paragraph (see the GLUCOPHAGE Prescribing Information, page 10, section 7, Table 3 under Carbonic Anhydrase Inhibitors) was discussed with some detail above (see Second, Appellant argues), which is repeated here for convenience:
Dichlorphenamide is a known carbonic anhydrase inhibitor, as such, based on the GLUCOPHAGE Prescribing Information, in the event that metformin has to be co-administered with the carbonic anhydrase inhibitor dichlorphenamide,  the GLUCOPHAGE Prescribing Information recommends more frequent monitoring of these patients. At no point the GLUCOPHAGE Prescribing Information teaches or even suggests NOT to co-administer dichlorphenamide and metformin, but instead teaches to monitor the patients for side effects.  Even further, the GLUCOPHAGE Prescribing Information is completely silent regarding whether there is an increase in exposure or not of any of the co-administered drugs.  The fact that two drugs can interact does not mean that there is going to be “increase exposure” of one or both drugs.
Therefore, contrary to Appellants unexplained conclusory statements, the GLUCOPHAGE Prescribing Information does not teach away from the claimed invention.

Tenth, Appellant argues:
Appellant also reminds the Office of Allergan Sales, LLC v. Sandoz, Inc., 935 F.3d 1370 (Fed. Cir. 2019). In that case, the wherein clauses related to (1) the effectiveness of an administered glaucoma or ocular hypertension therapeutic formulation given twice daily as compared to another therapeutic formulation given three times daily and (2) the reduction of adverse events. Specifically, they recited:
wherein the method is as effective as the administration of 0.2% w/v brimonidine tartrate monotherapy three times per day and
wherein the method reduces the incidence of one o[r] more adverse events selected from the group consisting of conjunctival hyperemia, oral dryness, eye pruritus, allergic conjunctivitis, foreign body sensation, conjunctival folliculosis, and somnolence when compared to the administration of 0.2% w/v brimonidine tartrate monotherapy three times daily.
On their face, such wherein clauses share some similarities with that of the present claims (i.e., wherein the subject experiences no increase in drug exposure as a result of the coadministration of the BCRP substrate glyburide and dichlorphenamide) because all arguably appear to merely recite some intrinsic functionality or intended result of a claimed administration step. However, in Allergan Sales, as here, the patent applicant argued during prosecution that the wherein clauses were limitations that distinguished over the prior art. Specifically, in Allergan Sales, the characteristics of the wherein clauses were argued during prosecution to be “unexpected results” that was evidence of non-obviousness. These facts were important to the Federal Circuit’s holding in Allergan Sales that the “wherein” clause were material to patentability and thus, limiting.
Appellant thus respectfully maintains that, as in Allergan Sales and as required by the M.P.E.P. 2114.04, the wherein clause in the pending claims “meaningfully limit[s] the claims, and [is] entitled to patentable weight.” For that additional reason, Appellant requests reversal of the rejection.
The Examiner disagrees:
The Allergan vs. Sandoz case (see NPL 05 16205604 Allergan v. Sandoz) refers to what is now US 9,770,453.
Claim 1 recites:
A method of treating a patient with glaucoma or ocular hypertension comprising topically administering twice daily to an affected eye a single composition comprising 0.2% w/v brimonidine tartrate and 0.68% w/v timolol maleate, wherein the method is as effective as the administration of 0.2% w/v brimonidine tartrate monotherapy three times per day and wherein the method reduces the incidence of one of more adverse events selected from the group consisting of conjunctival hyperemia, oral dryness, eye pruritus, allergic conjunctivitis, foreign body sensation, conjunctival folliculosis, and somnolence when compared to the administration of 0.2% w/v brimonidine tartrate monotherapy three times daily.
The court decided that the wherein clause (in bold above) is actually an unexpected result when compared to the closest prior art.  Applicant was able to demonstrate that “by topically administering twice daily to the affected eye of a patient suffering from glaucoma or ocular hypertension a single composition comprising 0.2% w/v brimonidine tartrate and 0.68% w/v timolol maleate”, unexpectedly the method was as effective as the administration of 0.2% w/v brimonidine tartrate monotherapy three times a day, and with significant reduction of side effects.  As such the court disagreed with Sandoz statement that the wherein clause is simply the result of “administering twice daily to the affected eye of a patient suffering from glaucoma or ocular hypertension a single composition comprising 0.2% w/v brimonidine tartrate and 0.68% w/v timolol maleate”, but in fact it properly distinguish the invention from the closest prior art.
In the instant case there is nothing unexpected regarding the phrase: “wherein the subject experiences no increase in exposure of either dichlorphenamide or metformin as a result of the co-administration of the MATE2-K substrate (metformin) and dichlorphenamide”.  Applicant never  provides an evidence wherein a patient suffering from primary hyperkalemic periodic paralysis and a diabetes was co-administered a composition comprising dichlorphenamide and metformin, as such, it cannot verified that under certain specific conditions something unexpected occurs.  Further, Applicant’s reasoning that the prior art teaches the opposite: that drug exposure might occur when dichlorphenamide and glyburide are administer together, is completely wrong as discussed above.  There is simply no evidence before the effective filing date of the invention, that the co-administration of dichlorphenamide and metformin would have resulted in increased exposure of one or both drugs.
As such, in the absence of any other evidence, it is concluded that “wherein the subject experiences no increase in exposure of either dichlorphenamide or metformin as a result of the co-administration of metformin and dichlorphenamide” will naturally flow whenever dichlorphenamide and metformin are co-administered, in other words, it appears to be the result of the process made obvious by the prior art: “a method of treating a patient suffering from primary hyperkalemic periodic paralysis and diabetes comprising the co-administration of dichlorphenamide and metformin", e. g. the intended result of a process step positively recited.  
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
Again, if Applicant believes that: “the subject experiences no increase in exposure of either dichlorphenamide or metformin as a result of the co-administration of metformin and dichlorphenamide” does not naturally flow (i.e. it will only happen under limited structural limitations) then Applicant has to provide what those structural limitations are (see written description above).  Until then, it is certainly reasonable to interpret that: no increase in exposure will naturally flow as a consequence of the method made obvious by the prior art, or in other words if it simply expresses the intended result of  the only method step positively recited in instant claims 23 and 24.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted.

/MARCOS L SZNAIDMAN/Primary Examiner, Art Unit 1628                                                                                                                                                                                                        
Conferees:
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628                                                                                                                                                                                                        

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.